Cornell, J.
Admitting that the justice had no power to' allow the amendment, (concerning which no opinion is necessary,) and that all proceedings had before him, after the filing of the original complaint, and before its amendment, *130were corctm non judice, the subsequent proceedings and conduct of the parties remove all questions of a jurisdictional character. The subject-matter of the action, both as respects its nature and the amount claimed, as disclosed by the amended complaint, was clearly within the jurisdictional limits of the justice. Both parties thereafter, without objection, litigated it before the court by the introduction of testimony on each side, and the submission of the same upon argument to the jury. This was equivalent to the institution and litigation of an action over which the justice had undoubted jurisdiction by the voluntary appearance and argument of the parties.
The order of the district court should be reversed, and the judgment of the justice affirmed.